ON MOTION ROE EEHEARING.
Pee Cueiam.
The decision of the Supreme Court in Talmadge v. Central of Ga. Ry. Co., 125 Ga. 400 (3), does not vary the general rule as set forth in the syllabus, that where the negligent act of an employee of the company is alleged as the cause of damage, *700the negligence will be presumed on proof that the damage was caused by such act. It is the general rule that in such a case the plaintiff can only recover upon the grounds of negligence set forth in the petition. In the Talmadge case there was no claim that the damage was caused by a fire being negligently kindled or guarded, but the sole contention of negligence was laid in the condition of the car, considering the place, purpose and circumstances of its use. If in the Talmadge case it had been contended as in this case that the fire which caused the damage had resulted from a negligent act of an employee, the plaintiff would have been entitled to the presumption of negligence as alleged upon proof of the employee’s act and its causal connection with the damage. In the instant case the evidence, which was in keeping with the allegations of the petition, authorized the inference that the damage was caused by the negligent acts of the defendant’s employees in overheating a stove inside the ear, and the plaintiff’s contention of negligence did not depend upon the condition of the car itself.
We are speaking only of the inference which the jury under the evidence were authorized to draw, and not of any inference which they were compelled to draw. We do not, of course, intimate any opinion as to whether the finding of the jury was or was not erroneous'in fact. Our ruling is limited to the proposition that the court erred in its charge in denying to the plaintiff the benefit of the presumption of negligence.